DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.17/167,014 filed on 03 February 2021.  
Claims 1-20 are pending.  Claims 1, 14 and 17 are independent claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, which is for Provisional Application 62/970,163 filed on February 04, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2021 and 10/13/2021.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas et al. (U.S. PGPUB No. 2020/0310650 A1, hereinafter “Hadas”) in view of Hempelmannet al. (U.S. PGPUB No. 2011/0145186 A1, hereinafter “Hempelmannet”).

Regarding claim 14, Hadas teaches a computer-implemented method, comprising:
receiving a request, at a 
selecting a snapshot that includes the root record (Hadas Fig. 5B, i.e., SNAPSHOOT 1 includes ROOT VM RECORD [UID = 1E]);
displaying, via a user interface, one or more object boundary identifiers associated with the root record (Hadas Fig. 5B, i.e., VM RECORD SS-1 [UDI = 2A]);
receiving, via the interface, user input indicating a subset of the object boundary identifiers to be utilized to revert the root record (Hadas Fig. 5B, item 76, i.e., select “MERGE AND REMOVE SNAPSHOT 2 NOW”);
obtaining a plurality of object record sets associated with the subset of the object boundary identifiers (Hadas Fig. 6B, item 80, i.e., MERGE AND REMOVE SNAPSHOT 2); and
deploying the plurality of object record sets in the 22 then performs a missing snapshot layer action. In one example, the missing snapshot layer action may be to generate a user interface 82 containing information that indicates that no snapshot layer corresponds to the VM record 32-2(C) and to automatically remove the VM record 32-2(C)”.
Hadas fails to explicitly teach the instance is a database instance. However, in the same field of endeavor, Hempelmannet teach the instance is a database instance (Hempelmannet ¶0057, i.e., determining a snapshot restart record of an executing database instance). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instance of Hadas by incorporating the teachings of Hempelmannet. The motivation would be to allow access to the previous state of a database instance in order to perform an integrity check based on a snapshot, or to compare data of the snapshot with current data (Hempelmannet ¶0056).

As to claim 15, Hadas as modified by Hempelmannet also teaches the computer-implemented method of claim 14, wherein selecting a snapshot that includes the root record comprises selecting the snapshot from one or more versions of the snapshot stored in one of: 
a storage device associated with the database instance and a storage device associated with a version data storage system (Hadas Fig. 6B, i.e. STORAGE DEVICE 36 and BACKUP STORAGE DEVICE 40).

As to claim 16, Hadas as modified by Hempelmannet also teaches the computer-implemented method of claim 14, further comprising prior to receiving the request to revert the root record, receiving a request to revert a snapshot that was the database instance, wherein the snapshot includes the root record (Hadas ¶0003, i.e., a first instance in time; Hempelmannet ¶0057, i.e. a database instance).

Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.
The features of the claim limitations in claims 1-13 and 17-20 in combination with the other limitations recited the context of their respective base claim(s) is allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157